. Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

WESTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff, Case No. 1:19-cr-211-01
° 5 PLEA AGREEMENT
AMBER EMILIA RUIZ, )
Defendant. )

Pursuant to Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure,
the United States of America, by its attorneys, Drew H. Wrigley, United States Attorney
for the District of North Dakota, and Rick L. Volk, Assistant United States Attorney, the
defendant, Amber Emilia Ruiz, and defendant’s attorney, Edward Werner, hereby agree
to the following:

1. The defendant acknowledges that the Indictment charges the Defendant
with the following offenses:

Count One: Conspiracy to Distribute and Possess with Intent to Distribute
Oxycodone, in violation of Title 21, United States Code, Section 846;

Count Two: Possession with Intent to Distribute Oxycodone, in violation of Title
21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), and Title 18, United
States Code, Section 2; and,

Count Three: Distribution of Oxycodone, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C), and Title 18, United States Code,
Section 2.

2, The defendant has read the charges against defendant in the Indictment, and

defendant’s attorney has fully explained the charges contained in the Indictment to

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 2 of 15

defendant, The defendant fully understands the nature and elements of the crimes with
which defendant has been charged in the Indictment.

3. The defendant and the attorney for the defendant acknowledge that the
defendant has been apprised of all plea offers made by the United States and knowingly
and intelligently accepts the terms of this Plea Agreement.

4, The defendant will voluntarily plead guilty to the charge contained within
Count One of the Indictment, that is, the charge of Conspiracy to Distribute and
Possession with Intent to Distribute Oxycodone.

5, The parties agree that this Plea Agreement shall be filed and become a part
of the Court record, and will be governed by Federal Rule of Criminal Procedure
11(c)(1)(A) and (B). The parties specifically agree that Rule 11(c)(1)(C) does not apply.
If the United States makes the non-binding recommendations that it has agreed to make,
as specified in this Plea Agreement, then the defendant acknowledges that this agreement
will have been fulfilled and that defendant will have no right to withdraw defendant’s

guilty plea if the Court does not follow those recommendations.

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 3 of 15

6. The defendant will plead guilty because defendant is in fact guilty of the
charge contained in Count One of the Indictment. In pleading guilty to this charge, the
defendant acknowledges the following factual basis for the offense:

Count One:

From in or about March 2019 and continuing until in or about July 2019, in
the District of North Dakota, the Defendant Amber Emilia Ruiz knowingly and
intentionally combined, conspired, confederated, or agreed with others to
distribute and possess with intent to distribute pills that were a mixture and
substance containing a detectable amount of oxycodone, a Schedule IT controlled
substance.

In furtherance of this conspiracy, or to effect or accomplish the objects of it,
the Defendant Amber Emilia Ruiz committed the following overt acts:

A. Amber Emilia Ruiz acquired oxycodone 30mg pills from various
sources of supply from Michigan, and elsewhere, for personal use
and for distribution;

B, Amber Emilia Ruiz allowed sources of supply of oxycodone 30mg
pills to use Amber Emilia Ruiz’s residence in New Town, ND, from

which to store, conceal and distribute those pills;

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 4 of 15

C. Amber Emilia Ruiz utilized cellular telephones to communicate with
others regarding the acquisition and distribution of oxycodone 30mg
pills;

D, Amber Emilia Ruiz distributed oxycodone 30mg pills to other
persons in and about Bismarck and Mandan, ND, and elsewhere;
and,

E, Amber Emilia Ruiz collected money from other persons and
acquired oxycodone 30mg pills on their behalf from distributors of
those pills.

7. The defendant understands that the count within the Indictment to which

defendant will plead guilty carries the following maximum penalties:

Count One:
Imprisonment: 20 years
Fine: $1,000,000

Supervised Release: 3 years (minimum of 3 years)
Special Assessment: $100

The defendant agrees that defendant will pay to the Clerk of United States District

Court the $100 special assessment on or before the day of sentencing.

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 5 of 15

8, The defendant understands that by pleading guilty defendant surrenders
certain rights, including the following:
(a) The right to a speedy public jury trial with all of the rights
pertaining thereto, as follows:
(i) If the trial is a jury trial, the jury would be composed of
12 laypersons selected at random. The defendant and defendant’s attorney
would have a say in who the jurors would be by removing prospective
jurors for cause, where actual bias or other disqualification is shown, or
without cause by exercising so-called peremptory challenges. The jury
would have to agree unanimously before it could return a verdict of either
guilty or not guilty. The jury would be instructed that the defendant is
presumed innocent and that it could not convict defendant unless, after
hearing all of the evidence, it was persuaded of the defendant’s guilt
beyond a reasonable doubt.
(ii) If the trial is held by the judge without a jury, the judge would find
the facts and determine, after hearing all of the evidence, whether the judge
was persuaded of the defendant’s guilt beyond a reasonable doubt.
(iii) Ata trial, whether by a jury or a judge, the United States would be
required to present its witnesses and other evidence against the defendant.

The defendant would be able to confront those government witnesses and

5

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 6 of 15

(b)

defendant’s attorney would be able to cross examine them. In turn, the
defendant could present witnesses and other evidence in defendant’s own
behalf. If the witnesses for the defendant would not appear voluntarily,
defendant could require their attendance through the subpoena power of the
Court.

(iv) Ata trial the defendant would have a privilege against self-
incrimination so that defendant could decline to testify and no inference of
guilt could be drawn from defendant’s refusal to testify. If the defendant
desired to do so, defendant could testify in defendant’s own behalf.

The right to remain silent. The judge will likely ask the defendant

questions about defendant’s criminal conduct to ensure that there is a factual basis

for defendant’s plea.

9.

10.

The defendant understands that by pleading guilty defendant is giving up

all of the rights set forth in the prior paragraph and that there will be no trial. The

defendant’s attorney has explained those rights to defendant, and the consequences of

defendant’s waiver of those rights.

The parties acknowledge that the court shall impose a sentence sufficient to

comply with purposes set forth in the Sentencing Reform Act. In doing so, the court shall
consider factors set forth in 18 U.S.C. § 3553(a), and must consult and take into account

the United States Sentencing Commission, Guidelines Manual (Nov. 2018)(USSG).

6

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 7 of 15

Defendant understands that the United States Attorney’s Office will fully apprise the
District Court and the United States Probation and Pretrial Services Office of the nature,
scope, and extent of defendant’s conduct regarding the charges against defendant, and
related matters, including all matters in aggravation and mitigation relevant to the issue of
sentencing.

11. This Plea Agreement is binding only upon the United States Attorney for
the District of North Dakota. This agreement does not bind any United States Attorney
outside the District of North Dakota, nor does it bind any state or local prosecutor. They
remain free to prosecute the defendant for any offenses under their jurisdictions. This
Plea Agreement also does not bar or compromise any civil or administrative claim
pending or that may be made against the defendant.

12. The defendant understands that the United States Attorney reserves the
right to notify any state or federal agency by whom the defendant is licensed, or with
whom defendant does business, of the defendant’s conviction.

13. The parties agree that they expect the following Sentencing Guidelines may
apply in this case:

USSG § 2D1.1(a)(5)&(c)(5) 30 BOL: 1,000 — 3,000 kg conv. drug wt.
(converted per App. Notes 7 & 8)

USSG § 2D1.1(b)(12) +2 maintaining premises for distribution

USSG § 2D1.1(b)(18) -2 safety valve relief Gif eligible)

 

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 8 of 15

The United States reserves the right to argue a higher offense level at sentencing if
it is determined through the pre-sentence investigation that Defendant is a “career
offender” pursuant to USSG § 4B1.1.

14. The United States agrees to recommend at sentencing a 2-level downward
adjustment for acceptance of responsibility, provided that the defendant has demonstrated
a genuine acceptance of responsibility for defendant’s actions. (USSG 3E1.1(a)) Ifthe
total offense level is 16 or greater, the United States further agrees to move for an
additional 1-level downward adjustment for timely notifying the United States of
defendant’s intention to enter a guilty plea, thus permitting the Court and the United
States to allocate their resources efficiently. (USSG § 3E1.1(b))

15. The parties stipulate and agree that, as of the date of this agreement, the
defendant appears to qualify for a 2-level downward adjustment for acceptance of
responsibility. However, the government may, in its discretion, contest the adjustment
under USSG § 3E1.1(a) should the defendant subsequently fail to continue to accept
responsibility by failing to abide by the conditions of release, if applicable; by providing
false information to the Court, the probation office, or the United States; by unlawfully
using controlled substances; by attempting to obstruct justice; by breaching this Plea
Agreement; or by acting in a way that is inconsistent with, or failing to act in any way

that is consistent with the granting of the adjustment under USSG § 3E1.1(a).

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 9 of 15

16. Both parties acknowledge that neither the Probation Office nor the Court
are bound by the agreement of the parties as to the Sentencing Guidelines, and that the
Court may impose a sentence anywhere within the applicable Sentencing Guidelines
range, and that the Court may depart or vary upward or downward from that range if the
Court, on the record, indicates what factors exist that were not contemplated by the
Sentencing Guidelines Commission which justify the upward or downward departure, or
what sentencing factors within 18 U.S.C. § 3553(a) justify an upward or downward
variance from the Sentencing Guideline range. Both parties reserve the right to object to
any departure or variance from the applicable Sentencing Guideline range proposed by
the Court on its own motion.

17. Inclusion of the parties’ expectations as to the applicable Sentencing
Guidelines in this Plea Agreement is not a guarantee to the Defendant that those
Sentencing Guidelines will, in fact, be included within the Pre-Sentence Investigation
Report (“PSR”) or be found to apply by the sentencing Court at the sentencing hearing.
The PSR will include a Sentencing Guidelines calculation. Both parties’ will have an
opportunity to object to the Sentencing Guidelines calculations contained within the PSR.
The inclusion of Sentencing Guidelines within this Plea Agreement does not preclude
either party from objecting to any of the Sentencing Guidelines contained within the PSR,

nor does such inclusion prevent either party from advocating for or against application of

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 10 of 15

other Sentencing Guidelines contained within the PSR that are not included within this
Plea Agreement.

Inclusion of any upward or downward adjustment not contained within this Plea
Agreement in the sentencing court’s determination of the sentencing guideline range at
the sentencing hearing does not entitle Defendant a right to appeal beyond that provided
within the paragraph identified as “Appeal Waiver” below.

18. At the time of sentencing, the United States will:

(a) recommend a sentence of imprisonment at the low end of the
Guideline sentencing range calculated by the Court at the sentencing
hearing;

(b) recommend the defendant be ordered to serve a 3 year term of
supervised release;

(c) recommend the defendant be ordered to pay the applicable special
assessment; and,

(d) move to dismiss the remaining counts of the Indictment.

19, The Defendant may recommend any sentence, including any departure or
variance from the Sentencing Guideline range, that defendant believes is appropriate,
provided Defendant notifies the United States of Defendant’s intent to do so within the
time frame for filing a sentencing memorandum pursuant to local court rule 32.1(B) (5

business days prior to sentencing hearing).
10

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 11 of 15

20. The defendant acknowledges and understands that if defendant:

(a)
(b)

(c)

(d)

(e)
(f)

violates any term of this Plea Agreement,

engages in any further criminal activity regardless of jurisdiction,
severity or whether a conviction results from the charges,

violates any term of defendant’s conditions of release regardless of
whether a petition is filed or of the ultimate disposition of any
petition that is filed,

has, after being charged with the offense(s) in this case, provided
false information to any federal, state or local law enforcement
officer or any state or federal probation/pre-trial services officer,
including any statements made in any proffer interview(s) in
connection with this case, either prior to entry into this plea
agreement or at any time after entry into this plea agreement,
engages in any form of obstruction of justice, or

fails to appear for the change of plea hearing, sentencing hearing, or

any other hearing in this matter,

this Plea Agreement shall become null and void, in whole or in part, at the discretion of

the United States, and the defendant will face the following consequences: (1) all

testimony and other information defendant has provided at any time to attorneys,

employees, or law enforcement officers of the government, to the Court, or to the federal

11

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 12 of 15

grand jury, may and will be used against defendant in any prosecution or proceeding; (2)
the United States will be entitled to reinstate previously dismissed charges and/or pursue
additional charges against the defendant and to use any information obtained directly or
indirectly from the defendant in those additional prosecutions; and (3) the United States
will be released from any obligations, agreements, or restrictions imposed upon it under
this Plea Agreement, including but not limited to its agreement to recommend a certain
sentence in the case.

21. The defendant acknowledges that defendant has read each of the provisions
of this entire Plea Agreement, with the assistance of counsel, and understands its
provisions. The defendant and defendant’s attorney have discussed the case and the
defendant’s Constitutional and other rights, including, but not limited to, defendant’s
plea-statement rights under Rule 410 of the Federal Rules of Evidence and Rule 11(f) of
the Federal Rules of Criminal Procedure.

22. Restitution: The defendant acknowledges the provisions of Title 18, United
States Code, Section 3663A, that require the Court to issue an order of restitution, and
agrees to accept responsibility for paying such amount under such terms as may be
ordered by the Court. The defendant acknowledges and agrees that the Court will order
him to make restitution for all loss caused by defendant’s conduct, regardless of whether
a count or counts of the Indictment will be dismissed as part of this Plea Agreement.

The defendant further agrees to grant the United States a wage assignment,

12

 

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 13 of 15

liquidate assets, or complete any other tasks the Court finds reasonable and appropriate
for the prompt payment of any restitution or fine ordered by the Court.

23. The defendant and his attorney acknowledge that no threats, promises, or
representations have been made, nor agreements reached, other than those set forth in this
agreement, to induce the defendant to plead guilty.

24. It is understood by the parties that the sentencing judge is neither a party to
nor bound by this agreement and is free to impose the maximum penalties provided by
law.

25.  Defendant’s Waiver of Appeal. Defendant acknowledges having been
advised by counsel of Defendant’s rights to appeal the conviction or sentence in this case,
including the appeal right conferred by 18 U.S.C. § 3742, and to challenge the conviction
or sentence collaterally through post-conviction proceedings, including proceedings
under 28 U.S.C, § 2255. Defendant understands these rights, and in exchange for the
concessions made by the United States in this plea agreement, Defendant hereby
knowingly and voluntarily waives these rights, except as specifically reserved herein.
Defendant’s waiver of these rights includes, but is not limited to, a waiver of all rights to
appeal or to collaterally attack: Defendant’s conviction or sentence; all non-jurisdictional
issues; any assessment, restitution or forfeiture order; the constitutionality of the
applicable guidelines; and the constitutionality of the statute(s) to which Defendant is

pleading guilty or under which Defendant is sentenced, or to argue that the admitted
130

 

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 14 of 15

conduct does not fall within the scope of the statute(s). Defendant reserves the right to
appeal a sentence of imprisonment imposed above the upper end of the applicable
guidelines range and the right to appeal or to collaterally attack the conviction or sentence

based on a claim of ineffective assistance of counsel.

26. By signing this Plea Agreement, Defendant further specifically waives
Defendant’s right to seek to withdraw Defendant’s plea of guilty, pursuant to Federal
Rules of Criminal Procedure 11(d), once the plea has been entered in accordance with this
agreement. The appellate court will enforce such waivers. Defendant agrees that any
attempt to withdraw Defendant’s plea will be denied and any appeal of such denial should

be dismissed.

27. The defendant understands that neither the agreements as to the Sentencing
Guidelines nor the recommendations concerning the sentence made by the parties are
binding on the Court or the Probation and Pretrial Services Office. The defendant further
understands that refusal by the Court to accept any or all such agreements or
recommendations does not give the defendant a right to withdraw defendant’s guilty plea.

28. The United States will file a Supplement in this case, as is routinely done in every

case, even though there may or may not be any additional terms. Defendant and

14

 

 
Case 1:19-cr-00211-DMT Document 45 Filed 10/20/20 Page 15 of 15

Defendant’s attorney acknowledge that no threats, promises, or representations exist
beyond the terms of this plea agreement.

29, The undersigned Assistant United States Attorney and attorney for the
defendant agree to abide by the provisions of Rule 32.1CR of the Local Rules for the
United States District Court for the District of North Dakota. Pursuant to
Rule 32.1CR(B)(3), the undersigned attorneys acknowledge their obligation to attempt,
using good-faith efforts, to resolve any disputes regarding the Presentence Investigation
Report (PSIR) through a presentence conference and other informal procedures,

AGREED:

DREW H. WRIGLEY
United States Attorney

Dated: WK - 20-20 _ By: Yu 2 Vou

Rick L. Volk
Assistant United States Attorney

Dated: lolta/20 Gael A>
er Emitta Ruiz
Defendant naa

 

Dated: /©/ ao] Aogo 6 Mrinal CV Orn
Edward Werner
Attorney for Defendant

15
